Citation Nr: 1618285	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a skin disability, to include as due to exposure to an herbicidal agent.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were before the Board in June 2013, at which time they were remanded for additional development.  After the issuance of a September 2013 supplemental statement of the case, these matters have been returned to the Board for further appellate review.

In August 2007, the Veteran submitted a claim of entitlement to service connection for disability associated with his "legs."  The Veteran stated that he sustained a leg injury during physical training that resulted in numbness "over a period of years."    At the time he submitted his claim, the Veteran endorsed experiencing chronic pain, swelling, and stiffness, as well as an impaired range of motion.  He asserted that these symptoms were due to post-traumatic arthritis.  The issue of entitlement to service connection for a bilateral leg disability will be adjudicated herein.  However, the   only leg disability established by the evidence of record is a left leg scar.  During the pendency of this appeal, namely during a July 2013 VA examination, the Veteran asserted that this scar is a residual of a laceration sustained while detonating an unexploded mortar.  The Board notes, however, that a left leg scar was noted on his entrance examination.  Given the Veteran's assertions, especially in regards to how he incurred the alleged bilateral "leg" disability and his current symptoms, the Board finds that the Veteran's left leg scar is not encompassed by his August 2007 claim.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter).  However, the Board finds that a claim of entitlement to service connection for a left leg scar has been reasonably raised by the record and, thus, is REFERRING said claim to the RO for the appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not establish a current diagnosis of bilateral knee disability.

2.  The evidence of record does not establish a current diagnosis of bilateral leg disability.

3.  The evidence of record does not establish a current diagnosis of a left ankle disability.

4.  The evidence of record does not establish a current diagnosis of a skin disability.

5.  The probative, competent evidence is against a finding that the Veteran's hypertension was incurred in or is etiologically related to his active duty.

6.  The preponderance of the probative, competent evidence indicates that a right ankle disability was not shown in service or for many years thereafter and is not related to service.

7.  The preponderance of the probative, competent evidence indicates that a bilateral foot disability was not shown in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.   § 3.303 (2015).

2.  The requirements for establishing service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The requirements for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

4.  The requirements for establishing service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.   The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The requirements for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The requirements for establishing service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation      of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,    and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letter dated in January 2008.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  In June 2013, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter wherein it requested that he submit or identify additional relevant evidence.  Additionally, VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Knee, Bilateral Leg, Left Ankle, and Skin Disabilities

The Veteran asserts that he experiences bilateral knee, bilateral leg, left ankle, and skin disabilities, each of which he claims was incurred in or due to his active duty.  Regarding his bilateral knees, bilateral leg, and left ankle disabilities, the Veteran asserts that these alleged disabilities are related to in-service physical training while wearing combat boots.  With respect to his skin disability, the Veteran asserts that this alleged disability is related to in-service exposure to an herbicidal agent.

The salient issue with respect to the Veteran's claims of entitlement to service connection for a bilateral knee disability, a bilateral leg disability (other than a left leg scar), a left ankle disability, and a skin disability, is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's service treatment records do not demonstrate that he complained of, was treated for, or was diagnosed with a bilateral knee, bilateral leg, left ankle, or skin disability or symptoms thereof.  Entrance examination in August 1968 and stamped in November 1968 revealed a 3 inch scar of the left lower leg, and elbow and left shoulder scars.  In May 1970, the Veteran underwent an examination consequent to his separation from active duty.  An evaluation showed that the Veteran was clinically normally regarding his feet, lower extremities, and skin   with the exception of the left leg, arm, and shoulder scars.  Additionally, the May 1970 examination report shows that the Veteran was scored as "1" in each of the PULHES profile categories.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to    a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Ultimately, the Veteran was deemed to be qualified for release from active duty.

According to a May 2005 VA treatment report, the Veteran stated that his past medical history was significant for hypertension, chronic headaches, and back pain; there was no reference to bilateral knee, bilateral leg, left ankle, or skin injuries, symptoms, or disabilities.  A clinical evaluation showed that the Veteran's extremities were negative for edema, clubbing or cyanosis, or significant joint deformities.  Regarding the Veteran's skin, the examiner indicated that no significant lesions were present.  No diagnosis of a bilateral knee, bilateral leg, left ankle, or skin disability was rendered.  The May 2005 findings regarding the Veteran's extremities and skin were echoed in a September 2006 VA treatment report.

A March 2007 VA mental health treatment report shows that he was experiencing back pain that radiated into his right leg.  No clinical evaluation was administered, and no diagnosis of a right leg disability was rendered.

In December 2007, the Veteran underwent a colonoscopy at a VA medical facility.  A pre-operative assessment demonstrated that the Veteran endorsed bilateral knee arthritis; however, the resulting report did not indicate that this "diagnosis" was predicated on a clinical or radiological examination. 

According to an April 2008 VA principle care provider follow-up report, the Veteran denied a history of pain radiating in legs.  A clinical evaluation found no motor or sensory impairment of the legs, as well as normal and equal leg muscle strength, bilaterally.

In November 2008, the Veteran was assessed with degenerative joint disease of the spine, and he complained of knee pain. The report indicated that the Veteran agreed to get a neurosurgery opinion relating to his back and knee.  There were no clinical findings that specifically indicated the presence of a knee disability.

In October 2008, October 2009, November 2010, and July 2011, the Veteran appeared for VA hepatology follow-up appointments.  On those occasions, the Veteran underwent a physical examination that found no skin rash.  Some of these reports indicate that the Veteran endorsed using medication for knee pain.

A February 2010 VA treatment report showed that the Veteran complained of chronic knee arthralgia (pain).  The Veteran denied knee trauma.  A physical examination demonstrated no effusion, no joint line tenderness, and normal   passive range of motion, all bilaterally.  The assessment was knee arthralgia.

A November 2010 VA treatment report included a physical examination that did not reveal a rash or skin breakdown.

In July 2013, the Veteran underwent a series of VA examinations, in part, to ascertain the presence of bilateral knee, bilateral leg, left ankle, and/or skin disabilities.  The examiner reviewed the Veteran's records and interviewed the Veteran.  During the examination concerning his skin, the Veteran reported that  "he did not have any skin problems."  Ultimately, the examiner determined that   the Veteran's skin was normal and, thus, there was no diagnosis or pathology.

Regarding the Veteran's knees, legs, and left ankle, during the July 2013 VA examination, he reported that pain began sometime in or around 2000.  The examiner then administered clinical and radiological examinations.  Ultimately,   the examiner opined that these claimed conditions were less likely than not  incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's STRs do not show that he was treated for or had a diagnosis of any condition of the left ankle, knees or legs while in service or within one year of separation from service, and that he started having pain in his left ankle and knees in 2000.  The examiner indicated that examination of the knees, left ankle and legs was normal. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for bilateral knee, bilateral leg, left ankle, and skin disabilities has not been presented and the appeal must be denied.  While the Veteran has been assessed with arthralgia, arthralgia is pain in a joint.  Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Pain alone, without    a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

To the extent that the Veteran asserts that he has a bilateral knee, bilateral leg, left ankle, and/or skin disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses or etiologies of knee, leg and skin disabilities.  Accordingly, his opinion on such matters is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

As the preponderance of the evidence is against finding a current diagnosis of a bilateral knee, bilateral leg, left ankle, and skin disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these claimed disabilities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Hypertension

The Veteran asserts that his hypertension onset during his active duty, specifically, "due to the stress of his job."  Further, the Veteran claims that blood pressure readings taken during his active duty are reflective of hypertension, and that his service treatment records include a diagnosis of hypertension.  The Veteran claims that his blood pressure was recorded as being 140/90 during his period of active duty.

Preliminarily, the Board finds that the evidence of record includes a current diagnosis of hypertension.  Consequently, the first criterion for establishing service connection, a current disability, has been satisfied.  The salient issue presented by this claim is, thus, whether the Veteran's current hypertension is etiologically related to or was incurred during his active duty.

The Veteran's service treatment records do not demonstrate that he complained of, was treated for, or that he was diagnosed with hypertension during his active duty.  Further, despite the Veteran's assertion as to a specific in-service blood pressure reading of 140/90, the Board is unable to locate such a reading in his service treatment records.  In August 1968, the Veteran underwent an enlistment examination.  At that time, his blood pressure was record as 120/80.  In May 1970, the Veteran underwent a separation examination, which showed that his blood pressure was 118/72.  The Veteran's service treatment records were otherwise negative for blood pressure readings.

In July 2013, the Veteran underwent a VA examination in order to obtain an opinion as to whether the Veteran's hypertension was at least as likely as not incurred in or due to his active duty, to include as a result of taking prescribed malaria medication.  The examiner indicated that the initial diagnosis of hypertension was dated in 2004.  After reviewing the evidence of record and administering a clinical examination, the VA examiner rendered a diagnosis of hypertension.  With respect to the requested etiological opinion, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claim in-service injury, event, or illness.  In support of this opinion, the examiner explained that the Veteran was first diagnosed with hypertension in about 2004, his STRs do not show that he was treated for or diagnosed with hypertension while in service or within one year after service, and there is no established causal relationship between in-service job stress (from 1968 to 1970) and in-service malaria medication (1969) and the development of hypertension 30 years later.

As the examiner's opinion was based on review of the claims file and examination of the Veteran, and included a rationale for the conclusion reached, the Board finds the opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion of record to the contrary.  

To the extent that the Veteran asserts that his current hypertension is etiologically related to his active duty, the Board finds that such an opinion is in the realm of medical, rather than lay expertise.  Determining the etiology of hypertension is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's lay opinion as to this medical question is accorded no probative value.  

In sum, hypertension was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the condition is related to service.   Accordingly, the preponderance of the evidence is against the Veteran's claim,    and the benefit-of-the-doubt rule does not apply.  Thus, service connection for hypertension is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-6.

Right Ankle and Bilateral Feet

The evidence of record includes a current diagnosis of right ankle and bilateral   foot degenerative joint disease and, thus, the first criterion for establishing service connection has been met.  The salient issue presented by these claims is, thus, whether the Veteran's current right ankle and/or bilateral foot disability is/are etiologically related to or was incurred during his active duty.

The Veteran's STRs did not demonstrate that he complained of, was treated for, or was diagnosed with any disability of the feet or right ankle.  In May 1970, the Veteran underwent an examination consequent to his separation from active duty.  An evaluation showed that the Veteran was clinically normally regarding his feet and lower extremities, and there was no indication that the Veteran complained about his right ankle or bilateral feet.  Further, the May 1970 examination report shows that the Veteran was scored as "1" in each of the PULHES profile categories.  Odiorne, 3 Vet. App. at 457.  Ultimately, the Veteran was deemed to be qualified for release from active duty.

In August 1993, the Veteran underwent a VA Agent Orange examination.  Documentation associated with this examination included a report of medical history.  Therein, the Veteran denied then or ever experiencing arthritis;              foot trouble; and bone, joint or other deformity.  Clinical evaluation of his musculoskeletal system revealed that the Veteran experienced lower extremity     leg cramps at night; however, the Veteran did not endorse right ankle and/or bilateral foot disabilities or symptoms thereof.

Post-service treatment records failed to document complaints of, treatment for,      or diagnoses of a right ankle or bilateral foot disability for many years after the Veteran's active duty.  

In July 2013, the Veteran underwent a VA examination, during which the Veteran stated that he first experienced right ankle pain and bilateral foot pain sometime in 2000.  After administering clinical and radiological testing, the diagnoses were degenerative joint disease of the right ankle and bilateral feet.  The examiner opined that the Veteran's bilateral feet and right ankle conditions are less likely as not related to service.  The examiner explained that the Veteran's STRs do not show that he was treated for or had a diagnosis of any condition of the feet or ankles while in service or within one year after service, and he started having pain in       his ankles and feet in 2000.  The examiner stated that there is no established    causal relationship between physical training in service and the development of degenerative joint disease of the feet and ankle.  Degenerative joint disease of the feet and ankle is a result of natural progressing of aging or a result of direct trauma to the joints in the feet or ankle.  There is no evidence that the Veteran had direct trauma to his feet or ankle while in service.

To the extent that the Veteran asserts that his current right ankle and bilateral foot degenerative joint disease are etiologically related to his active duty, the Board finds that such an opinion are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson  to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's lay opinion as to the medically complex question is accorded no probative value.

Throughout the pendency of this appeal, the Veteran asserted that a right ankle disability and a bilateral foot disability were due to engaging in physical training while wearing combat boots.  The Board finds the Veteran's assertion that he engaged in physical training while wearing combat boots to be credible.  However, the Board finds the service treatment records to be more probative and persuasive  as to the question of whether the Veteran experienced actual injuries to the feet       or ankle during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Similarly, to the extent he alleges he has had bilateral foot and right ankle symptoms continuing since service, the Board finds such assertion is not persuasive in light of the normal separation examination, denial of related symptoms on Agent Orange examination in 1993, and his assertions to the VA examiners that foot and ankle pain began in 2000.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In sum, a chronic right ankle disability or chronic bilateral foot disability was not shown in service or for many years thereafter, and the most probative evidence of record is against a finding that the current right ankle and bilateral foot disabilities are related to service.  Accordingly, the claims for service connection are denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b)  (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 54-6.



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral leg disability, other than a left leg scar, is denied.

Service connection for a left ankle disability is denied.

Service connection for a skin disability is denied.

Service connection for hypertension is denied.

Service connection for a right ankle disability is denied.

Service connection for a bilateral foot disability is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


